                                                                U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District of New York
                                                                The S1/v10 J Mo llo Budding - • ~·w·                 .
                                                                One Sa,nt Andrew 's Pla=a  ri. .-..~---~ ·. . - -,                          IH            •        I   (   :i
                                                                New York, New York 10007H       LJSDC SDNY
                                                                                           irfDOCUtiENT
                                                                    February 1, 2020       /1 ELECTRONICALLY FILRD
BYECF                                                                                      !) DOC#:

The Honorable Sidney H . Stein
                                                                                           i: DATE FILED: 2-            )1,11)  •!31
                                                                                           ar:·-·~----•-:-;··=·~~;;;j•':· ;;:::lJ.-\
                                                                                                ~   .~ .:~ . , " '       #...,t,A1(4i   l        f.   £       'l           ·~


United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: United States v. David Smith, 07 Cr. 453 (SHS)

Dear Judge Stein:

        The Government respectfully submits this letter on behalf of the parties to update the Court
on the status of plea discussions. The parties have made progress but have not yet reached a
resolution . The parties respectfully propose that the Government file a letter on or before February
7, 2020, providing the Court another status update.

       The Government respectfully requests that the Court exclude the time between toda~ d                                                 ~
~bruary 72 020 pursuant to the Speedy Trial Act. The ends of justice served by granting such
                   eigh the best interest of the public and the defendant in a speedy trial, pursuant
to 18 U,S,C, § 3161 (h)(7)(A). An exclusion is warranted in order for the parties to continue their
discussions of a potential resolution and for the defendant to continue his review of the discovery.
Defense counsel consents to this request.

                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                           by:
                                                 , : : : : - - -~

                                                     ~~
                                                 Timothy V. Capozzi
                                                                       V   '-Jr        I




                                                 Assistant United States Attorney
                                                 (212) 637-2404

cc:     Defense counsel listed on ECF
